DETAILED ACTION
This is the First Office Action on the Merits based on the 16/487,529 application filed on 08/21/2019 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Application 16/487,529 is a 371 of PCT/ZA2018/050011 filed on 02/22/2018, which is a Continuation in Part of application 15/438,233 filed 02/21/2017 now abandoned. Claims 1-6 have priority to 02/21/2017, while claims 7-9 have priority to 02/22/2018. Claims 7-9 are directed to subject matter not found in the parent applications. 

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 8-11): a means for vibrating including pulleys in the reply filed on 01/12/2021 is acknowledged. Claims 4-6 have been withdrawn as being directed towards Species A. 

Information Disclosure Statement


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains “means for” language.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A bicycle (claim 2)
Stationary exercise bicycle (claim 2)
Elliptical exercise type machine (claim 2)
A pair of crank arms (claim 7) – only one crank arm is shown
A shaft (claim 7)
A hole (claim 7)
A large stationary pulley (claim 8)
A small coaxial pulley (claim 8)
The pedal shaft (claim 8)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 2, “the machine” should be corrected to ---the exercise machine---
On line 2, “which machine” should be corrected to ---the exercise machine---
Claim 2 is objected to because of the following informalities: 
On line 1, “An exercise" should be corrected to ---The exercise--- 
Claim 3 is objected to because of the following informalities: 
On line 1, “An exercise" should be corrected to ---The exercise--- 
Claim 7 is objected to because of the following informalities: 
On line 1, “An exercise" should be corrected to ---The exercise--- 
On lines 5-6, “ each crank arm through” should be corrected to ---each of the pair of crank arms to---
On lines 7-8, “each crank arm” should be corrected to ---each of the pair of crank arms---
On line 9, “the stationary pulleys” should be corrected to ---the pair of stationary pulleys---
Claim 8 is objected to because of the following informalities: 
On line 1, “An exercise" should be corrected to ---The exercise--- 
Claim 9 is objected to because of the following informalities: 
On line 1, “An exercise" should be corrected to ---The exercise--- 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for vibrating” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “vibrating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the pedals or foot plates during exercise comprises a rotatable pedal or 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The Examiner notes that the language of “by means of a drive belt” in claim 7 has not been considered under 35 USC 112(f) as it appears to only refer to how the coaxial pulley is connected to the stationary pulley. The Examiner suggests amending the claim language to ---by a drive belt--- to avoid confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “can” on line 2 is unclear. It is unclear if the limitation following "can" is required and positively recited or is not required.
Regarding claim 2, the limitation “which is selected from a bicycle, stationary exercise bicycle and an elliptical exercise type machine” on lines 1-2 is unclear. It is unclear what is being selected from the bicycle, stationary exercise bicycle and an elliptical exercise type machine. 
Regarding claim 3, the limitation "the rotation axis" on line 3, "the pedal or footplate mounting point" on line 3, and "the pedal or footplate" on line 4 lack antecedent basis. Further, it is unclear if "the pedal and footplate" on line 4 refer to "the pedals or foot plates" of claim 1. 
Regarding claim 7, the limitation “the bicycle comprising” on line 2 is unclear. It is unclear if “the bicycle” refers to “a bicycle" of line 2 claim 7, or "the stationary exercise bicycle" of line 2 claim 7, both or a different bicycle. Further "the bicycle” is references multiple times in claim 7, and all instances are unclear and should be corrected to be consistent.
Regarding claim 7, the limitation “a pair of stationary pulleys mounted on each side of the bicycle” on line 4 is unclear. It is unclear if there are two stationary pulleys (a pair of stationary pulleys mounted on each side of the bicycle) or four stationary pulleys (a pair of stationary pulleys each mounted on a side of the bicycle).
Regarding claim 7, the limitations “the free end” on line 7, “the other outwardly extending end” on line 10 and “the axis” lack antecedent basis.
Regarding claim 7, the limitation “and provided with a coaxial pulley each connected to the stationary pulleys” on lines 8-9 is unclear. Only a single coaxial pulley has been claimed, it is unclear of a single pulley can be “each connected to the stationary pulleys”. Further, it is unclear what is provided with the coaxial pulley, the bicycle, the shaft, a crank arm, or both crank arms. 
Regarding claim 7, the limitation “a shaft” on line 11 is unclear. It is unclear if “a shaft” on line 11 refers to the previously claimed “a shaft” of line 7. 
Regarding claim 7, the limitation “a bicycle pedal” on line 11 is unclear. It is unclear if “a bicycle pedal” refers to the “pedals or foot plates” of the preamble or different components.
Regarding claim 7, the limitation “which socket” on line 11 is unclear. It is unclear if this limitation refers to the previously claimed “a socket” on line 10 or is a different component. 
Regarding claim 7, the limitation “the rotatable shaft” on lines 11-12 is unclear. It is unclear if “the rotatable shaft” refers to the “shaft” of claim 7 line 7 or the “shaft” of claim 7 line 11, both or a different component. 
Regarding claim 8, the limitations “the large stationary pulley” on lines 1-2 and “the small coaxial pulley” on line 2 lack antecedent basis. It is further unclear if either of the 
Regarding claim 8, the limitation “the pedal shaft” on lines 3-4 lacks antecedent basis and is unclear. It is unclear if the limitation refers to the previously claimed “the rotatable shaft” in claim 7 lines 11-12, the “shaft” of claim 7 line 7 or the “shaft” of claim 7 line 11, all or a different component. 
Regarding claim 9, the limitations “the offset” on line 1, “the amplitude” on line 2 and “the wobble or vibration” on line 2 lack antecedent basis. Further, it is unclear if “the wobble or vibration” refers to the “means for vibrating the pedals or foot plates” of claim 1 or a different component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaan et al (US 2015/0080190).

Regarding claim 1:
The further set of crank arms and the eccentrically mounting of these arms provide a relatively straightforward and/or compact mechanism for generating vibrations and transmitting such vibrations to e.g. pedals mounted on the ends of the cranks.” See paragraph [0007]).

Regarding claim 2:
	Kaan et al discloses that the exercise machine is selected from a bicycle, stationary exercise bicycle and an elliptical exercise type machine (see Figure 1, the device is a stationary exercise bicycle).

Regarding claim 3:
Kaan et al discloses that the means for vibrating the pedals or foot plates (pedals 39) during exercise comprises a rotatable pedal or footplate mounting shaft of which the rotation axis and the pedal or footplate mounting point is offset to cause a wobble, vibration or oscillation of the pedal or footplate during exercise ("The further set of crank arms and the eccentrically mounting of these arms provide a relatively straightforward and/or compact mechanism for generating vibrations and transmitting such vibrations to e.g. pedals mounted on the ends of the cranks.” See paragraph [0007]).

Examiner’s Comment
No prior art rejection has been made with respect to claims 7-9, as the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MEGAN ANDERSON/
Examiner, Art Unit 3764